Detailed Action1
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (“AAPA”) in view of USPGPub No. 2009/0208691 (“Whitworth”) and USPGPub No. 2017/0274485 (“Queant”).
Claim 1 recites a method of supporting a toe link comprising: … the toe link aperture of a hub of a vehicle suspension system and the aperture of a tie rod end. AAPA teaches that it is known for a hub of a vehicle suspension system to comprise a toe link aperture configured to connect to a toe link via a toe link bolt (para. [0003] of AAPA, wherein all references to AAPA refer to the originally filed specification). Wherein one of skill in the art will appreciate that toe links comprise a tie rod. 
AAPA further teaches that it is known for the toe link aperture to become out of round by contact with the bolt thereby creating a loose fit (para. [0003]). However, AAPA fails to explicitly teach boring the toe link aperture of a hub; inserting an inner spacer into the toe bored link aperture from an inner side of the hub; inserting an outer spacer into the bored toe link aperture from an outer side of the hub; inserting a bolt through an aperture of a tie rod end and through an aperture of the outer spacer and an aperture of the inner spacer; and securing the bolt with a nut, wherein the nut is disposed apart from the hub. However, this would have been obvious in view of Whitworth.
Whitworth is directed to a method of repairing damaged fastener holes that have become out of round during use (fig. 1, paras. [0001]-[0004]). Whitworth teaches that the deformed hole can be drilled over with a larger hole 505 (fig. 5, para. [0046]). Then, inner and outer spacers 307 & 401 are inserted into the hole from opposite ends to form an aperture 311 having a diameter sized appropriately for the fastener to be used (figs. 5 & 6, paras. [0047]-[0050]). The inner and outer spacers 307 & 401 comprise flanges 309 & 405 that extend above surfaces 313 & 407 of the component (figs. 5 & 6, paras. [0045] & [0047]-[0049]). Whitworth further teaches that the component and the flanges can be covered with a cover ply 703a & 703b (fig. 7, para. [0051]). Whitworth further teaches that when the structural component is formed out of an aluminum, stainless steel spacers can be used (para. [0061]).
In this case, AAPA teaches an aluminum hub comprising a bolt hole that has become damaged and deformed during use. Whitworth teaches a method of repairing fastener holes of components that have become damaged or deformed by forming a larger hole over the original hole, and inserting inner and outer stainless steel spacers from opposite sides of the hole that together delimit an aperture sized for a specific fastener. The inner and outer spacers can have flanges that rest on the exterior surfaces of the component so that the spacers can be inserted into the hole the correct distance. There would be a reasonable expectation of success in view of Whitworth of adhering the inner and outer spacers within the bored hole in order to form an aperture of the same size as the original so that a same sized bolt can be used. Thus, it would be obvious to modify AAPA to drill a larger hole over the original hole, and insert inner and outer stainless steel spacers from opposite sides of the hole that together delimit an aperture sized for the specific bolt of AAPA, i.e. the same diameter as the original toe link aperture, and which comprises flanges that rest on exterior surfaces of the component. 
Given the above modification, AAPA in view of Whitworth teaches boring the toe link aperture of a hub; inserting an inner spacer into the bored toe link aperture from an inner side of the hub; inserting an outer spacer into the bored toe link aperture from an outer side of the hub; wherein a diameter of one of the spacers is the same as the diameter of the bored toe link aperture of the hub and an inner diameter of the other spacer is the same as the original toe link aperture. In addition, since AAPA teaches a bolt is inserted in the aperture, after the aperture is repaired, the bolt will be inserted back through the hub and tie rod to fasten them, thus reading on inserting a bolt through the aperture of a tie rod end and through the apertures of the outer and inner spacers, and securing the bolt with a nut. Further, since the spacers have flanges and/or cover plies that rest on the exterior surfaces of the component, the nut will contact the flanges or cover plies and be disposed apart from the hub.
AAPA et al. fails to explicitly teach diameters of the inner and outer spacers each correspond to the diameter of the bored toe link aperture of the hub, and the diameters of the apertures of the outer and inner spacers are the same as the diameter of the toe link aperture. However, this would have been obvious in view of Queant.
Queant is also directed to reusing fastener holes (paras. [0001]-[0003]). Queant teaches to insert two plugs into the original fastener hole from opposite sides, wherein the plugs are held within the hole via friction or adhesive (fig. 3A, paras. [0042] & [0046]). The two plugs are configured to extend close to half way through the thickness of the body so that a space S is present between the ends of the plugs (fig. 3B, para. [0045]). Since the two plugs don’t overlap each other, each comprises a diameter that corresponds to the original aperture diameter, and each bored aperture defined by the plugs is the same.
In this case, both AAPA et al. and Queant teach inserting two spacers in a fastener hole from opposite sides. While AAPA et al. teaches the spacers overlap each other such that one spacer has a diameter corresponding to the bored aperture diameter and the other spacer has an aperture diameter the same as the original aperture (fig. 6 of Whitworth), one of skill in the art will appreciate that the inserts can have differing structures and achieve the same goal. For example, Queant teaches that the two inserts don’t have to contact/overlap each other as they extend less than half way through the thickness of the fastener hole. It would be predictable to modify the spacers of AAPA such that they each extend slightly less than half way of the thickness of the hub because Queant teaches that such inserts can adequately be used to provide a fastener hole and snugly receive a fastener. Thus, it would be obvious to modify AAPA et al. such that the spacers each extend slightly less than half way of the thickness of the hub.
Given the above modification, since the spacers do not overlap with each other, the diameters of the two spacers will be the same and correspond to the bored aperture diameter, and the diameter of the apertures of the two spacers will be the same and the same size as the original toe link aperture.
Regarding claim 2, as detailed in the rejection to claim 1 above, the aperture is repaired because the toe link aperture has been damaged such that the toe link aperture is out of round prior to boring the toe link aperture.
Claim 3 recites removing a damaged bolt from the toe link aperture. As detailed in the rejection to claim 1 above, since the bolt has damaged the aperture, the bolt is removed in order to repair the aperture (Whitlock, figs. 5 & 6, paras. [0046]-[0050]). AAPA further teaches that the bolt is damaged as well (para. [0003]).
Claim 4 recites material of the inner spacer and the outer spacer is more resistant to damage than material of the hub. As detailed in the rejection of claim 1 above, the hub is formed of aluminum and the spacers are formed of stainless steel. Since stainless steel is stronger, harder, and has higher corrosion and heat resistance than aluminum, the spacers being stainless steel reads on the claimed limitation.

Response to Arguments
Applicant's arguments filed April 20, 2022 (“the remarks”) have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On page 4 of the remarks, Applicant argues that a conventional hub is taught by AAPA, thus, the nut being disposed apart from the hub is not taught.
The rejection does not rely on AAPA to teach the nut spaced from the hub. AAPA is relied on to teach a conventional hub comprising a bolt, secured with a nut, within a damaged aperture. AAPA is modified in view of Whitworth and Queant to repair the damaged aperture. In this repair process, spacers comprising flanges are inserted into the aperture. Thus, when the original or new bolt/nut combination is fastened within the repaired aperture, the nut will be disposed on the flange and spaced from the hub. 
On page 4 of the remarks, Applicant argues that Whitworth and Queant are directed to airframe components and airfoil elements, respectively. Thus, Whitworth and Queant don’t teach inserting the spacers into a toe link aperture, or a nut. 
The examiner believes that Whitworht and Queant are analogous art. Whitworth is directed to repairing fastener holes of structural components in general, and is not limited to specific types of structural components (see the Whitworth specification in general, specifically, paras. [0001]-[0002] & [0044]). Since Applicant’s invention is directed to repairing a fastener hole of a structural component, the examiner believes Whitworth is from the same field of endeavor as the claimed invention (repairing assemblies comprising fastener holes) and/or reasonably pertinent to the problem faced by the inventor.
Queant is also directed to repairing assemblies comprising fastener holes (paras. [0001]-[0002] & [0004]). While the specific embodiment of Queant is directed to an airfoil, Queant teaches that the repair method is simple to perform and is entirely generic, thus making it suitable for application to a wide variety of assemblies and shapes (para. [0013]). Therefore, the examiner believes Queant is from the same field of endeavor as the claimed invention (repairing assemblies comprising fastener holes) and/or reasonably pertinent to the problem faced by the inventor.
With respect to Whitworth and Queant not explicitly teaching a toe link aperture or a nut, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In this case, AAPA teaches a hub comprising a toe link aperture and a nut to be used with a bolt positioned within the toe link aperture. Whitworth and Queant are used to repair the damaged toe link aperture taught by AAPA.
On page 4 of the remarks, Applicant argues that neither Whitworth nor Queant teach new claim 4. The examiner respectfully disagrees. Whitworth explicitly teaches that the spacers can be formed out of a variety of materials, for example when the structure is formed out of aluminum (which AAPA teaches the hub to be made out of) the spacers can be formed out of stainless steel. One of skill in the art appreciates that stainless steel has properties (strength, hardness, and corrosion and temperature resistance) that make it more resistant to damage with respect to aluminum.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”